Title: To Benjamin Franklin from Silas Deane, 23 February 1781
From: Deane, Silas
To: Franklin, Benjamin


Dear sir
Paris 23d Feby 1781
I send You a few Letters which pray may be sent forward by Your express tomorrow Morning if You send, if not, pray to know how soon You will dispatch Your express, for if You put off for a Day, I shall improve the Time to write a Letter or Two more. I have the honor to be with the utmost respect Dr sir Your most Obedt. & Very huml. servt
S Deane
 
Addressed: His Excelly/ B Franklin Esq:
Notation: Deane Silas. Paris 23 Feb 1781
